Citation Nr: 0020521	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to service connection for benign prostate 
hypertrophy.

3.  Entitlement to service connection for dermatitis.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970, 
January 1975 to August 1978 and May 1981 to May 1984.  He 
most recently had active service in Southwest Asia from 
September 1990 to May 1991.  He also has over 12 years 
inactive service.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that in a rating decision dated in October 
1999, the RO denied service connection for right heel 
tendonitis and notified the veteran of that appeal in a 
letter dated November 3, 1999.  Regulations provide that an 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1999).  Absent appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).  The veteran thus 
has until November 3, 2000, to appeal that matter.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).

Further, in a decision dated in January 1999, the RO 
established service connection for residuals of a left 
shoulder fracture and assigned a 10 percent evaluation, 
effective June 20, 1997.  That rating decision represented a 
full grant of the benefit sought, i.e. service connection.  
As the veteran did not express disagreement with the "down-
stream" issue of the effective date or the disability 
evaluation assigned to the RO's grant of service connection, 
that matter is not before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second notice of disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).


REMAND

By way of history, the Columbia, South Carolina, RO denied 
service connection for a prostate disability in May 1996.  
Although the veteran disagreed with that determination, he 
did not timely respond to the statement of the case via a 
substantive appeal.  See 38 C.F.R. § 20.202, 20.302 (1999).  
In a decision dated in July 1996, the Columbia, South 
Carolina, RO denied service connection for a major depressive 
disorder and continued to deny service connection for a 
prostate disorder.  The veteran did not timely appeal that 
determination.  Absent appeal, the above decisions became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999).

The instant appeal stems from the adjudication of the 
veteran's claims for service connection received in December 
1997, by the Houston, Texas, RO, and which include arguments 
pertinent to his service in the Persian Gulf.  The RO did not 
discuss the issue of whether new and material evidence had 
been submitted to warrant reopening the veteran's claims of 
entitlement to service connection for a prostate disorder or 
for major depression, or whether such evidence was necessary.  
Such matters must be addressed.  See 38 U.S.C.A. §§ 7104(b), 
5108 (West 1991); Barnett v. Brown, 8 Vet. App. 1 (1995).

As noted above, the veteran's original compensation claim was 
brought before the Columbia, South Carolina, RO.  At that 
time he designated the South Carolina Division of Veterans 
Affairs (SCDVA) as his representative.  He has since 
relocated to Houston, Texas, and the claims file has been 
transferred to that RO.  Since his relocation, the SCDVA has 
not been provided with copies of relevant documentation 
pertinent to the veteran's appeal and has not been provided 
with an opportunity to offer argument or present evidence in 
the current appeal.

In June 2000, the Board sent a letter to the veteran asking 
him to clarify whether he wished to continue to be 
represented by the SCDVA.  He was advised that if he did not 
respond within 30 days, it would be presumed that he wished 
continued representation from that organization.  He did not 
respond to the Board's letter.  The Board notes that there is 
no provision of law or regulation that would preclude SCDVA 
from continuing its representation.

Regulations provide that every claimant has the right to 
representation at every stage in the prosecution of a claim.  
38 C.F.R. §§ 3.103, 20.600 (1999).  Moreover, 38 C.F.R. 
§ 20.602 (1999) provides that a properly filed designation 
made prior to appeal will continue to be honored, unless it 
has been revoked by the appellant or unless the 
representative has properly withdrawn.  There is no evidence 
that the veteran in this case has revoked his election of the 
SCDVA as representative, or that that agency has withdrawn 
its representation.  Thus, to ensure due process to the 
veteran, the SCDVA must be afforded opportunity to represent 
the veteran before the Board.  

Accordingly, these matters are returned to the RO for the 
following:

1.  The RO should review the claims file 
and determine if additional development 
or procedural actions are indicated 
consistent with 38 U.S.C.A. §§ 5103, 5107 
(West 1991).

2.  The RO should re-adjudicate the 
veteran's claims of entitlement to 
service connection, with consideration of 
all potentially applicable laws and 
regulations and bases of entitlement as 
indicated by the evidentiary record.  

3.  The RO must provide the SCDVA with 
copies of relevant materials in the 
claims file, to include the relevant 
rating actions, statements and 
supplemental statements of the case that 
includes recitation of the laws and 
regulations considered, the evidence of 
record, and the reasons and bases for 
denial of the veteran's claims, as well 
as all evidence considered.  The RO 
should afford the veteran's 
representative opportunity to respond and 
present argument and evidence on his 
behalf.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


